Citation Nr: 0012972	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for an 
incisional hernia status post correction of bowel malrotation 
with appendectomy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active air service from April 1991 to April 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for an incisional hernia status post 
correction of bowel malrotation with appendectomy, and 
assigned it a zero percent rating from April 21, 1996, the 
day following the date of the veteran's service separation.  
38 C.F.R. § 3.400(b) (1999).  

During the course of this appeal, the RO granted a 10 percent 
evaluation, effective April 21, 1996; however, since the 
rating criteria provide for a higher evaluation for this 
disability, the appeal continues.  Where there is no clearly 
expressed intent to limit an appeal, the RO is required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected incisional hernia status 
post correction of bowel malrotation with appendectomy has 
been described on most recent VA examination in May 1999 as a 
well-healed, midline surgical scar running from the mid-
epigastrium down to the infraumbilical region.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for incisional hernia status post correction of 
bowel malrotation with appendectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.114, 
Diagnostic Code 7346 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the evidence of record provided by 
and on behalf of the veteran and has determined that his 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all development 
pertinent to his claim has been completed and that no further 
assistance in this regard is required to comply with the duty 
to assist.  38 U.S.C.A. § 5107(a).

Factual Background

A review of the record reveals that the RO granted service 
connection for an incisional hernia status post correction of 
bowel malrotation with appendectomy in a February 1997 rating 
decision and assigned a zero percent rating, effective April 
21, 1996.  That decision was based on evidence of treatment 
in service for recurrent left lower quadrant abdominal 
discomfort; findings included malrotation of the bowel.  He 
subsequently underwent an appendectomy and correction of 
malrotation in December 1995.

VA medical examination in October 1996 revealed complaints of 
excessive gas in the stomach.  The diagnosis was residual 
scar in the epigastrium from prior surgery for correction 
malrotation of the bowel and a small incisional hernia.  

Private medical outpatient records that extend from October 
1996 to May 1997 reveal in pertinent part complaints of 
excessive sweating, recurrent indigestion and dyspepsia.  In 
May 1997, he had a partial bowel obstruction; an assessment 
was given of large incisional hernia and umbilical hernia.  
He was referred to surgery.  

On VA examination in July 1997, the veteran complained of 
episodic epigastric pain and bloating, and abdominal pain on 
lifting.  Objective findings were large ventral and umbilical 
hernia, easily reducible with no tenderness and probable 
intra abdominal adhesion.  An April 1998 addendum to the 1997 
examination was provided which revealed that, on examination, 
there were significant findings of a large ventral and 
umbilical hernia, which was sizable but easily reducible, and 
there were no tenderness or masses felt, there was no 
evidence of malnutrition or anemia, and the bowel sounds were 
normal.  The veteran reported recurrent episodes of bloating, 
nausea, and a malodorous taste in his mouth, as well as 
decreased appetite and occasional diarrhea.  The diagnoses 
were ventral and paraumbilical hernias, operative secondary 
to the surgery in service; intra abdominal adhesions; and 
episodic volvulus with evidence of intermittent bowel 
obstruction.  The examiner noted that the episodes were 
reasonably frequent and severe enough to require surgical 
intervention and repair.  

In the May 1999 VA examination report, the examiner recited 
the veteran's surgical history and noted that in April 1998, 
he underwent repair of incisional hernias at an outside 
hospital.  The then current complaints consisted of abdominal 
cramping, mostly present in the periumbilical region that 
occurred after eating and that lasted for two to three hours.  
During that time, he reportedly felt nauseous and had to pass 
gas.  The examiner noted that the veteran had been treated on 
numerous occasions on an emergency basis for his cramping 
pain, records of which were not available.  He was taking 
Dicyclomine as needed every four hours.  On examination, the 
examiner noted that his weight and appetite were normal.  
Also noted was a midline surgical scar running from the mid-
epigastrium to the infraumbilical region, well healed.  The 
diagnoses were malrotation of the bowel diagnosed in 1995; 
status post corrective surgery for malrotation; midline 
incisional hernia in April 1998; and status post hernia 
repair in April 1998.  The examiner opined that the "second 
surgery is as likely as it is not related to the initial 
surgery."

Analysis

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, the record as a whole 
is reviewed prior to making a dispositive determination.  Id.

The veteran's incisional hernia status post correction of 
bowel malrotation with appendectomy disability is rated 
currently under Diagnostic Code 7346 as hiatal hernia which 
provides that with two or more of the symptoms associated 
with the 30 percent evaluation, but with less severity, a 
10 percent rating is warranted.  Where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, an 
evaluation of 30 percent may be assigned.  Further, with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health, the 
maximum evaluation of 60 percent is appropriate.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1999).

Upon review of the above-noted criteria and symptomatology 
associated with the veteran's disability, the Board has 
determined that his clinical pictures does not more nearly 
approximate the rating criteria for disabilities of the 
digestive system required for an evaluation in excess of 
10 percent.  In this case, the evidence shows that he has a 
surgical history that includes the original correction 
surgery in 1995 and more recently in 1998, repair of 
incisional hernias.  Although the medical records for the 
most recent surgery are not associated with the file, the 
Board notes that to obtain such records would not change the 
outcome of this case.  Specifically, neither the evidence of 
record shows, nor does the veteran contend, that he has 
symptoms of epigastric distress of such severity such as to 
considerably impair his health.  See Diagnostic Code 7346.  
In this regard, an evaluation of 30 percent under the 
pertinent diagnostic code is not warranted.  

As demonstrated by clinical records from 1996 to the present, 
after the surgery in 1995 to correct malrotation of the 
bowels, the veteran complained of indigestion, bloating, and 
pain.  Subsequently, he was diagnosed with a large ventral 
and umbilical hernia that was without tenderness, but there 
was evidence of a probable intra abdominal adhesion.  Hence, 
the second surgery for repair of his hernias.  Post-surgery, 
he complained of abdominal cramping associated with eating 
which caused nausea and episodes of gas.  The record reveals 
that he takes medication regularly, as needed.  

However, in spite of his complaints, there are no clinical 
data to substantiate recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, resulting in 
considerable impairment of his health.  Moreover, the veteran 
has not contended substernal or arm or shoulder pain, and the 
record does not support such symptomatology otherwise.  In 
light of the lack of medical evidence to demonstrate such 
symptoms, an evaluation greater than the current 10 percent 
is not warranted in this case.  Overall, the veteran's 
disability most closely approximates the criteria outlined 
above in Diagnostic Code 7346 for a 10 percent evaluation.  
Id.

Furthermore, no other diagnostic code under the Schedule of 
Ratings pertaining to the digestive system provides for an 
evaluation in excess of 10 percent for the veteran's 
disability.  The Board acknowledges that the assignment of a 
particular diagnostic code depends entirely on the facts of a 
specific case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  A change in the diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 
2 Vet. App. 625, 629 (1992); see also Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

In this regard, the Board has considered Diagnostic Code 7339 
that relates to post-operative ventral hernias.  This code 
provides for a 20 percent evaluation for small, not well 
supported by belt under ordinary conditions, or healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and indication for a supporting belt.  A 
40 percent rating is appropriate under this diagnostic code 
for large, not well supported by belt under ordinary 
conditions.  38 C.F.R. § 4.114, Diagnostic Code 7339 (1999).  
Nonetheless, the evidence of record as noted above does not 
support an evaluation greater than 10 percent under Code 
7339.  

Therefore, the current 10 percent rating is appropriate in 
this case in that the pertinent rating criteria more nearly 
approximate the symptomatology associated with the veteran's 
incisional hernia status post correction of bowel malrotation 
with appendectomy.  38 C.F.R. § 4.114, Diagnostic Code 7346.  


ORDER

An evaluation in excess of 10 percent for an incisional 
hernia status post correction of bowel malrotation with 
appendectomy is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

